NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JAURAT SARDES SIANTURI;                          No. 08-72550
MORRYS HARTPO SIANTURI,
                                                 Agency Nos.         A078-020-258
               Petitioners,                                          A095-629-991

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jaurat Sardes Sianturi and Morrys Hartpo Sianturi, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny in part and grant in part the petition

for review, and we remand.

      Petitioners do not challenge the agency’s dispositive finding that their

applications for asylum were untimely. Petitioners also do not challenge the

agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

Accordingly, petitioners’ asylum claims fail.

      Substantial evidence supports the agency’s finding that the harassment and

beatings petitioners suffered, even considered cumulatively, did not rise to the

level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). In assessing future fear, however, the agency did not have the benefit of our

opinions in Wakkary v. Holder, 558 F.3d 1049 (9th Cir. 2009), or Tampubolon v.

Holder, 610 F.3d 1056 (9th Cir. 2010). Accordingly, we grant the petition with

respect to petitioners’ withholding of removal claim and remand for the agency to

consider it under a disfavored group analysis. See INS v. Ventura, 537 U.S. 12, 16

(2002) (per curiam).

      Each party shall bear its own costs for this petition for review.


                                          2                                      08-72550
   PETITION FOR REVIEW DENIED in part; GRANTED in part.

REMANDED.




                             3                            08-72550